Title: To James Madison from the Right Reverend James Madison, 14 November 1803
From: Madison, James (Reverend)
To: Madison, James



My dear Sir
Novr. 14h. 1803. Wmsburg
I recd. your Favour inclosing a Bond for more than is due to me. As John will be on his Way to Baltimore, in a few Days, I shall desire him to call upon you, & deliver a Letter, inclosing the late Bond. If you will pay Int. you must settle it as to prCt.
Your former Bond is inclosed.
No Person from Gloster has yet called upon me. I think if he were advertized that the Money was ready for him, he would not be so indifferent.
If you have any particular Information relative to the Pretensions of Maryland to a Part of Virginia, I would thank you for a Communication upon that Subject. It is too well Known to you to require that I should be more explicit. Mr Taylor, Mr. Venable & myself are appointed to examine into the Grounds of those Pretensions & to report to the next Assembly. The only important Documents which I can find, as Data to reason upon, are the Charter of Virga., the Grant to Ld. B. & the Decision of the King of G. B. in the Contest between Ld. Fairfax & the Crown.

Mr. Jefferson has favoured me with some very just Ideas. Should a spare Moment occur, it wd. give me great Satisfaction to hear from you, upon that Subject. Yrs. very sincerely & Affte
J Madison
 

   
   RC (DLC).



   
   Letter not found. For Bishop Madison’s loan to JM, see Bishop Madison to JM, 24 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:196–97).



   
   This was presumably Bishop Madison’s son John (d. 1808) (WMQWilliam and Mary Quarterly., 1st ser., 8 [1899–1900]: 222).



   
   Enclosure not found.



   
   Maryland had claimed territory in western Virginia, arguing that the south, not the north, branch of the Potomac was the proper boundary between the two states. The disagreement dragged on for over a hundred years, and the U.S. Supreme Court finally decided the case in West Virginia’s favor in 1912 (Monroe to Jefferson, 31 Aug. 1802, Monroe to the General Assembly of Virginia, 9 Dec. 1802 [Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 3:357, 379]; Maryland v. West Virginia, 225 U.S. 1 [1911]).



   
   On 29 Jan. 1803 the Virginia House of Delegates renewed the resolution it had passed the previous year authorizing the governor to appoint three commissioners to deal with the Maryland boundary claim (Samuel Shepherd, The Statutes at Large of Virginia, from October Session 1792, to December Session 1806, Inclusive … [3 vols.; Richmond, 1835–36], 2:395–96, 469–70).



   
   For a detailed discussion of the overlapping grants and claims in the Shenandoah Valley that led to the boundary dispute between Maryland and Virginia, see Samuel Kercheval, A History of the Valley of Virginia (4th ed.; Strasburg, Va., 1925), pp. 158–70.



   
   On 19 June 1803 Jefferson replied to Bishop Madison’s 13 June request for information on the Virginia-Maryland boundary. He listed several papers the commissioners should try to obtain, gave probable sources and a brief history of the settlement of the boundary between Maryland and Virginia, and emphatically denied the validity of Maryland’s new claim (DLC: Jefferson Papers).


